MICKLE, Judge.
The order of the trial court adjudging appellant guilty of direct criminal contempt is reversed upon the authority of Harris v. United States, 382 U.S. 162, 86 S.Ct. 352, 15 L.Ed.2d 240 (1965) and Pendley v. State, 392 So.2d 321 (Fla. 1st DCA 1980), and the cause is remanded for further proceedings consistent -with Florida Rule of Criminal Procedure 3.840. Upon remand, should appellant be convicted of indirect criminal contempt, the maximum penalty imposed without trial by jury shall not exceed six months’ imprisonment. Martinez v. State, 339 So.2d 1133 (Fla. 2d DCA 1976), affirmed, 346 So.2d 68 (Fla.1977); Butler v. State, 330 So.2d 244 (Fla. 2d DCA 1976), cert. denied, 429 U.S. 863, 97 S.Ct. 168, 50 L.Ed.2d 142 (1976).
REVERSED AND REMANDED.
ALLEN and KAHN, JJ., concur.